Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) for any further amendments to the specification because given the specification changes to date, further specification amendments would be  difficult to keep track of without a substitute specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through 
The drawings are objected to because the new drawings filed on 10/20/20 are numbered Fig 1 and Fig 1 respectively. Additionally, the drawings do not conform with the Substitute Specification that indicates that there are now 4 figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 
The amendment filed 10/20/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The new drawing figures and the additions to the specification text referencing those figures. 
and in large font. Yet, applicant filed new drawings without explanation regarding original support for the changes, and in any event, the new drawings have been found to contain new matter. Thus, the applicant does not explain how the original disclosure supports 140 as shown in each new drawing and the examiner cannot find the requisite support. 
For example, regarding the first new drawing and the specification teaching in what is now (as of the Substitute Specification) labelled [00058] and [00059], the original disclosure is too vague to support the drawing change (original 140 is now shown on the right side of the top portion112). Original 140 appears merely to be a diagrammatical representation of UV light 140 that is “disposed on at least a portion of an interior surface of the top portion 112” to quote [00058]. So what portion of the interior surface of the top portion, and how the first “portion” is structurally related to the disclosed “interior surface of the top portion”). 
Regarding the second new drawing the examiner has perhaps even more difficulty trying to determine what the applicant believes is circumferentially disposed on at least a portion of the interior surface of the top portion” as opposed to merely  being “disposed on at least a portion of the interior surface of the top portion”, does not appear to support the drawing change. For example, the representation of 140 in original Fig 1 could be taken as applicant attempting to show both alternatives in diagram form. In the first case the light 140 in original Fig 1 is considered by applicant to be somewhere on the portion (whatever structure this is) of the interior surface of the top portion 12 and in the second case the light 140 in Fig 1 is considered by applicant to be circumferentially disposed (whatever that means) on the portion of the interior surface of the top portion. The fact that the original description is vague does not allow applicant to simply change the drawing. In fact, . 
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
As already indicated the specification description regarding the rotation of the top portion (the mechanism by which the top portion is rotated in the invention of the applicant), as recited in claims 1 and 3, is too vague to meet the requirements of the Statute. See also the original figures, especially original Fig 2. Very little, if anything, is shown that would facilitate rotation of the top portion 112, including a showing of the described rotation of the motor 150 (also shown diagrammatically in Fig 1). Looking at Fig 2 it would appear that there is no structure (including, for example, a connection between bottom portion 111 and top portion 112) such that it can be determined how the top portion would rotate. In fact it would appear from Fig 2 that the top portion merely sits loosely on top of the bottom portion and that it 
In response to applicant’s latest arguments, the fact that applicant originally disclosed that a motor rotates and thereby rotates the top portion, does not by itself mean that such disclosure is sufficient to meet the written description requirements of the Statute. Were this the case, all any applicant would have to do is describe some basic structure (for example, a container having a top and bottom and a motor somewhere inside the container), and describe that this structure could do anything (like the bottom could move in some fashion like swing, dance or rotate relative to the top, for example) without having to describe exactly how the structure performed the function. This is simply not the description in full, clear, concise and exact terms required by the law for a patent application specification. Note the portions of the Statute cited above. No, one cannot conclude that applicant possessed the claimed invention merely because applicant described a top portion, a bottom portion and some motor to 
Likewise as indicated previously, the features of claim 3 are not described in the specification in the requisite detail. See the comments above. Exactly how is the motor disposed as recited in claim 3 and how does the motor rotate the top portion?
Going back to claim 1, the “circumferentially disposed” limitation is also not described in the full, clear, concise and exact terms required by the Statute.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are indefinite because the parts thereof discussed above (the parts that were not well described) cannot be properly interpreted. Note that this includes the indefiniteness of portions of the last paragraph of claim 1 based on the lack of adequate written description of the relevant features therein as indicated above. So for example, how is the “circumferentially disposed” limitation to be interpreted, given its continued lack of adequate written description (in spite of the new drawing figures)? Is original Fig 1 intended to show the claim limitation? If so, how? That is to say how does original Fig 1 show circumferentially disposed on at least a portion of an interior surface of the top portion”? Is the dashed line supposed to show positioning on an obverse surface to top cylindrical surface 112c? How can one tell from the specification teaching in now [00058] line 2 that has the same scope as the claim limitation? On the other hand, are any of the new figures intended to show the claim limitation instead? If so, how? What does the double dash line in the last new figure signify? That the light moves around when top portion 112 is moved? That the light is fixed but simply extends around top portion 112? Where does the original disclosure provide the answers?
Claim 1 is also indefinite because the recitation in the last two lines thereof raises the question whether applicant intends to claim the toothbrush or not. The recitation depends on the particular toothbrush envisioned by applicant, and therefore raises the question whether the toothbrush is positively recited or not. Additionally, the limitation “a greater surface area
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nelson (8,809,807) of record.
The claimed toothbrush container is shown in the figures.
The claimed main body can be the combination of battery component and housing 20, such that the claimed bottom portion can be battery component 32 and the claimed top portion can be housing 20.
The claimed UV light can be a light 35.
Claim 1 is interpreted (for purposes of this rejection only) as not positively reciting, and therefore not requiring prior art applied in a rejection of the claim to show any toothbrush. Therefore, the function in the last two lines of claim 1 is met by the Nelson container as best the limitation can be interpreted. For example, one can rotate the top portion and illuminate a greater surface area of some toothbrush placed in the container than the 
Using threads 18, the top portion can also be rotated relative to some toothbrush (for example in the manner shown in Fig 4) and light 35 would illuminate a greater surface area of that toothbrush.
The claims would also have been obvious over Nelson.
For example, with respect to claim 3 it would have been obvious to provide a motor to rotate the top portion to conveniently attach the top and bottom portions together in Fig 5. See column 7 lines 21-25. Additionally, it would have been obvious to provide the container of Nelson with draining and venting apertures (as shown in multiple references of record to be conventional in the relevant art) for the purpose of advantageously draining and venting the container. 
Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive. See the comments above. Regarding the prior art rejection, applicant’s arguments are also moot in view of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736